UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 1O-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File No. 0-32029 CONCEPT DIGITAL, INC. (Exact name of registrant as specified in its charter) Delaware 22-3608370 (State or Other Jurisdictionof Incorporation or Organization) (IRS Employer Identification No.) 298 Fifth Avenue New York, NY 10001 (Address of Principal Executive Offices) (212) 564-1600 (Issuer’s Telephone Number, Including Area Code) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or l5( d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yeso No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:39,683,381 shares of common stock were outstanding as of November 11, 2008. CONCEPT DIGITAL, INC. FORM 10QSB FOR THE QUARTERLY PERIOD ENDING SEPTEMBER 30, 2002 PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheet (Unaudited) Consolidated Statements of Operations (Unaudited) Consolidated Statements of Cash Flows (Unaudited) Notes to Unaudited Consolidated Financial Statements Item 2. Management’s Discussion and Analysis and Results of Operations Item 3. Controls and Procedures Part II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports of Form 8-K Signatures PART I - FINANCIAL INFORMATION Forward-Looking Statements This Form 10-QSB contains “forward-looking statements” relating to Concept Digital, Inc. (the “Company”), which represent the Company’s current expectations or beliefs including, but not limited to, statements concerning the Company’s operations, performance, financial condition and growth. For this purpose, any statements contained in this Form 10-KSB that are not statements of historical fact are forward-looking statements. Without limiting the generality of the foregoing, words such as “may”, “anticipation”, “intend”, “could”, “estimate”, or “continue” or the negative or other comparable terminology are intended to identify forward-looking statements. These statements by their nature involve substantial risks and uncertainties, such as losses, dependence on management, variability of quarterly results, and the ability of the Company to develop a growth strategy and compete with other companies in its industry, certain of which are beyond the Company’s control.
